           Case 1:20-cr-00044-DAD-BAM Document 39 Filed 01/15/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANGELA SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00044-DAD-BAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           AND ORDER
14   TIRSO GARCIA-VALDEZ,                                CURRENT DATE: January 27, 2021
     MISAEL GARCIA CARRANZA, and                         TIME: 1:00 p.m.
15   BRENDA CARMONA-VENEGAS,
                                                         PROPOSED DATE: April 28, 2021
16                                Defendants.
                                                         COURT: Hon. Barbara A. McAuliffe
17

18          This case is set for status conference on January 27, 2021. On May 13, 2020, this Court issued
19 General Order 618, which suspends all jury trials in the Eastern District of California until further

20 notice, and allows district judges to continue all criminal matters. This order, and previous and
21 subsequent General Orders were entered to address public health concerns related to COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has
23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00044-DAD-BAM Document 39 Filed 01/15/21 Page 2 of 4


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.
10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

22 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

23 pretrial continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant TIRSO

26 GARCIA-VALDEZ, by and through defendant’s counsel of record, Mark Broughton, defendant
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00044-DAD-BAM Document 39 Filed 01/15/21 Page 3 of 4


 1 MISAEL GARCIA-CARRANZA, by and through defendant’s counsel of record, Roger Wilson, and

 2 defendant BRENDA CARMONZ-VENEGAS, by and through defendant’s counsel of record, Charles

 3 Lee, hereby stipulate as follows:

 4         1.      By previous order, this matter was set for status on January 27, 2021.

 5         2.      By this stipulation, defendants now move to continue the status conference until April 28,

 6 2021, and to exclude time between January 27, 2021, and April 28, 2021, under Local Code T4.

 7         3.      The parties agree and stipulate, and request that the Court find the following:

 8                 a)     The government has represented that the discovery associated with this case

 9         includes over 60 audio and video recordings and over 1,000 pages of Bates stamped discovery.

10         All of this discovery has been either produced directly to counsel and/or made available for

11         inspection and copying.

12                 b)     Counsel for defendants desire additional time to consult with their clients, to

13         review the current charges, to conduct investigation and research related to the charges, to review

14         and copy discovery for this matter, to discuss potential resolutions with their clients, to prepare

15         pretrial motions, and to otherwise prepare for trial.

16                 c)     Counsel for defendants believe that failure to grant the above-requested

17         continuance would deny them the reasonable time necessary for effective preparation, taking into

18         account the exercise of due diligence.

19                 d)     The government does not object to the continuance.

20                 e)     Based on the above-stated findings, the ends of justice served by continuing the

21         case as requested outweigh the interest of the public and the defendant in a trial within the

22         original date prescribed by the Speedy Trial Act.

23                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24         et seq., within which trial must commence, the time period of January 27, 2021 to April 28,

25         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

26         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

27         of the Court’s finding that the ends of justice served by taking such action outweigh the best

28         interest of the public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00044-DAD-BAM Document 39 Filed 01/15/21 Page 4 of 4


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: January 15, 2021                                  MCGREGOR W. SCOTT
 6                                                            United States Attorney
 7                                                            /s/ ANGELA SCOTT
                                                              ANGELA SCOTT
 8                                                            Assistant United States Attorney
 9
     Dated: January 15, 2021                                  /s/ per email authorization
10                                                            MARK A. BROUGHTON
11                                                            Counsel for Defendant
                                                              TIRSO GARCIA-VALDEZ
12
     Dated: January 15, 2021
                                                             /s/ per email authorization
13                                                           ROGER WILSON
14                                                           Counsel for Defendant
                                                             MISAEL GARCIA-
15                                                           CARRANZA

16
     Dated: January 15, 2021                                 /s/ per email authorization
17                                                           CHARLES LEE
                                                             Counsel for Defendant
18                                                           BRENDA CARMONA-
19                                                           VENEGAS

20
21                                                   ORDER

22          IT IS SO ORDERED that the status conference is continued from January 27, 2021, to April 28,

23 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

24 U.S.C.§ 3161(h)(7)(A), B(iv).

25 IT IS SO ORDERED.

26      Dated:    January 15, 2021                              /s/ Barbara   A. McAuliffe          _
27                                                    UNITED STATES MAGISTRATE JUDGE

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
